ORDER
The Disciplinary Review Board having on September 28, 1995, filed with the Court its decision concluding that CHARLES W. CIPOLLA of ENGLEWOOD CLIFFS, who was admitted to the bar of this State in 1967, should be reprimanded for acting with conflict of interest, for failing to provide a written retainer agreement, for charging an unreasonable fee, and for engaging in conduct involving fraud, dishonesty, deceit or misrepresentation and conduct prejudicial to the administration of justice, in violation of RPC 1.5(b) and (c), RPC 1.7(c)(2), RPC 1.9(a)(1) and (2) and RPC 8.4(c) and (d),
And the Disciplinary Review Board having further concluded that respondent should practice under the supervision of a practicing attorney for a period of one year;
And good cause appearing;
It is ORDERED that CHARLES W. CIPOLLA is hereby reprimanded; and it is further
*409ORDERED that CHARLES W. CIPOLLA practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until further Order of the Court, and it is fiirther
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.